Sanders, J.
(dissenting) — The logic of the majority would bar the valid claim of a personal injury victim against a casualty insurer while allowing the claim of every other creditor to proceed. The majority ignores the legislative scheme whereby death is governed by different rules than life; statutes of limitation govern claims against the living, but the probate code controls actions against the dead.
RCW 4.16.080 requires commencement of actions for personal injury within three years of an accident against living defendants.10 RCW 4.16.080(2). This three-year period would have barred the Youngs’ claim had Mr. Snell survived; however, Mr. Snell’s death prevented the statute from running its course.
*283RCW 4.16.200 states, “Limitations on actions against a person who dies before the expiration of the time otherwise limited for commencement thereof are as set forth in chapter 11.40 RCW.” Thus RCW 4.16.200 plainly abrogates all time limitations except those set forth in RCW 11.40.
We must examine the probate code, RCW 11.40. RCW 11.40.011 mandates all time limitations under chapter 11.40 “shall not accrue to the benefit of any liability or casualty insurer . . . and such claims, subject to applicable statutes of limitation” may be filed at any time.11
Troubled by the text of RCW 11.40.011 which expressly disclaims any limitation period for claims against insurance companies, the majority returns on a circular path to RCW 4.16.080’s three-year provision, the same statute from which it began. But this path is barred by RCW 4.16.200 *284which expressly states applicable limitations are exclusively set forth in RCW 11.40.
The majority would recross the river Styx by construing “applicable statutes of limitation” in RCW 11.40.011 to reference statutes of limitation extraneous to chapter 11.40 RCW I agree; however, the “claim” under the probate statute is that claim which exists on the date of death. It is that claim to which the applicable three-year statute applies. The question is, therefore, was the probate claim barred when it arose by the three-year statute? If not, the claim is valid against the estate, subject only to probate periods of limitation as applicable. But none is applicable. Statutes of limitation outside RCW 11.40 do not operate to subsequently bar a claim which is otherwise valid on the date of death.
“Limitations on actions against a person who dies before the expiration of the time otherwise limited for commencement thereof are set forth in chapter 11.40 RCW.” RCW 4.16.200 (emphasis added). RCW 4.16.200, entitled “Statute Tolled by Death,” provides a clear directive: Chapter 11.40 exclusively governs all limitation periods applying to claims against persons who die before an otherwise applicable statute has extinguished their claim.
Not only is the majority’s holding inconsistent with RCW 4.16.200’s unambiguous directive, but it also undercuts the deference which should be afforded probate nonclaim statutes as comprehensive statutory schemes with exclusive and mandatory effect. See Morrison v. Hulbert, 44 Wn.2d 171, 173, 266 P.2d 338 (1954); New York Merchandise Co. v. Stout, 43 Wn.2d 825, 827, 264 P.2d 863 (1953); Judson v. Associated Meats & Seafoods, 32 Wn. App. 794, 798, 651 P.2d 222 (1982). Claims not barred against the decedent at the time of death survive and are governed solely by the probate nonclaim statutes, statutes which govern claims against the deceased. Belancsik v. Overtake Mem’l Hosp., 80 Wn.2d 111, 114, 116, 492 P.2d 219 (1971) (“[Tjhere can be no doubt that the probate code is an appropriate location for provisions modifying the statute of limitations for *285actions brought against estates. . . . RCW 11.40.011, like its companion nonclaim statute RCW 11.40.010, sets out the governing limitation period for all claims against a decedent not barred by the general statute of limitations at the time of death . . . .”); Davis v. Shepard, 135 Wash. 124, 132, 237 P. 21, 41 A.L.R. 163 (1925) (Rem. Rev. Stat. § 1477 (now RCW 11.40.010) “supersedes all other statutes of limitation, and applies to every kind of character and claim . . . .”).
In Morrison, 44 Wn.2d at 173, we explained:
[T]his code, in RCW 11.40.010-11.40.150 [cf. Rem. Rev. Stat. §§ 1477-1491], contains complete provisions for the filing and disposition of claims against estates .... If a claim is not barred at the time of death of the debtor, the only statute of limitation then applicable to the claim is found in the provisions of the cited probate statute of nonclaim.
(citations omitted) (alteration in original).12 If the Legislature intended a circular journey from the probate code for the dead to the general statute of limitations for the living, it certainly didn’t say so.
The legislative history of RCW 11.40.011 also supports the view that probate claims against insurance proceeds may not be time barred. The Legislature provides longer limitation periods for claims against an estate than those afforded to inter vivos actions. RCW 11.40.010; RCW 11.40.014. The House Bill Report explained the Legislature’s rationale for applying different limitation periods to claims against estates: “The current law serves no good public purpose. Flaintiffs often do not know that a defendant has died. Allowing claims covered by insurance to be made at later dates will not affect the closing of the estate in a timely manner.” H. Bill Rep. on HB 643 at 2 (1983).
But under the majority’s holding, the only claims against *286estates not necessarily provided with additional time for filing are those involving insurance proceeds. In fact, according to the majority, a claim against an insurance company could be barred while any other claim would be timely. For example, if the three-year statute in RCW 4.16.080 ran one day after the decedent’s death, the claimant would have only one day under the majority’s view to file a claim, rather than the additional 4 or 18 months provided in the probate code. RCW 11.40.010; RCW 11.40.014.
By the same token where a personal representative sent notice to the creditors some time after three years from the date of the accident, the majority’s holding absolutely bars the claim, precluding the personal injury victim from asserting rights afforded to other creditors whose claims do not involve insurance proceeds. The majority invents a statute which provides more protection to insurance companies than estates in general and by so doing ignores RCW 4.16.200’s abrogation of inter vivos statutes of limitation.
Finally, while the absence of a limitation period may seem unusual, it is by no means absurd as the majority suggests. Rather it is the natural state of things as we are firmly committed to the rule that statutes of limitation are disfavored and will not be strained to bar a claim not clearly within their scope. Leavenworth State Bank v. Beecher, 6 Wn.2d 483, 490, 108 P.2d 345 (1940) (citing Paul v. Kohler & Chase, 82 Wash. 257, 261-62, 144 P. 64 (1914)). See also Rochester v. Tulp, 54 Wn.2d 71, 74, 337 P.2d 1062 (1959) (“The statute of limitations, although not an unconscionable defense, is not such a meritorious defense that either the law or the facts should be strained in aid of it.”).
Allowing suits for insurance proceeds at “any time” does not defeat the purpose behind limitation periods on claims against estates. Such limitation periods promote “early and final settlement of estates so that those entitled may receive the property free from incumbrances . . . .” Davis, 135 Wash. at 131-32. By construing RCW 11.40.011 to impose *287no time bar against claims for insurance proceeds, a claimant would not be attaching the proceeds of a probated and closed estate nor would beneficiaries be forced to return assets already distributed. RCW 11.40.011. Nor would payment to other creditors of estate funds be delayed. A subsequent action for insurance proceeds does not affect settlement of the estate, impair the interest of heirs, nor defeat the interest of other creditors. RCW 11.40.011 (“[c]laims may be served and filed as herein provided, notwithstanding the conclusion of any probate proceedings . . . such claims shall not. . . delay or prevent the conclusion of probate proceedings . . . .”) The Legislature’s wisdom should not be so lightly discarded.
While statutes of limitation may serve a legitimate purpose, the issue of whether to impose a time period rests with the Legislature, not this court. See Fritz v. Gorton, 83 Wn.2d 275, 283, 517 P.2d 911 (1974); City of Port Townsend v. Eisenbeis, 28 Wash. 533, 536-37, 68 P. 1045 (1902). Even where the Legislature inadvertently fails to provide a limitation period, we may not correct the legislative mistake. See Vita Food Prods., Inc. v. State, 91 Wn.2d 132, 134, 587 P.2d 535 (1978); Salstrom’s Vehicles, Inc. v. Department of Motor Vehicles, 87 Wn.2d 686, 692-93, 555 P.2d 1361 (1976); State ex rel. Hagan v. Chinook Hotel, Inc., 65 Wn.2d 573, 579, 399 P.2d 8 (1965). Courts should not create legislation in the guise of interpreting it. Associated Gen. Contractors v. King County, 124 Wn.2d 855, 865, 881 P.2d. 996 (1994). “[W]e must adopt the plain meaning of a statute, however severe the consequences.” Jay v. Boyd, 351 U.S. 345, 357, 76 S. Ct. 919, 100 L. Ed. 1242 (1956). See also Jepson v. Department of Labor & Indus., 89 Wn.2d 394, 403, 573 P.2d 10 (1977).
RCW 11.40.011 does not time bar otherwise valid claims (not barred by the applicable statute of limitation on the date of death) against a liability or casualty insurer. This court is in no position to overrule the Legislature’s thoughtful solution which refuses to artificially bar the right of an injured victim to receive just compensation. I dissent.
*288Johnson, J., concurs with Sanders, J.

KCW 4.16.080 states in pertinent part:
The following actions shall be commenced within three years:
(1) . . . .
*283(2) An action for taking, detaining, or injuring personal property, including an action for the specific recovery thereof, or for any other injury to the person or rights of another not hereinafter enumerated ....


RCW 11.40.011 states:
Service and filing of claims involving liability or casualty insurance— Limitations. The time limitations under this chapter for serving and filing of claims shall not accrue to the benefit of any liability or casualty insurer as to claims against the deceased and/or the marital community of which the deceased was a member and such claims, subject to applicable statutes of limitation, may at any time be:
(1) Served on the personal representative, or the attorney for the estate; or
(2) If the personal representative shall have been discharged, then the claimant as a creditor may cause a new personal representative to be appointed and the estate to be reopened in which case service may be had upon the new personal representative or his attorney of record.
Claims may be served and filed as herein provided, notwithstanding the conclusion of any probate proceedings: PROVIDED, That the amount of recoveiy under such claims shall not exceed the amount of applicable insurance coverages and proceeds: AND PROVIDED FURTHER, That such claims so served and filed shall not constitute a cloud or hen upon the title to the assets of the estate under probate nor delay or prevent the conclusion of probate proceedings or the transfer or distribution of assets of the estate subject to such probate. Nothing in this section serves to extend the applicable statute of limitations regardless of the appointment or failure to have appointed a personal representative for an estate.
(Emphasis added.)


The majority attempts to distinguish Morrison and Belanesik because the phrase “subject to the applicable statutes of limitation” had not yet been adopted by the Legislature when those cases were decided. Morrison and Belanesik nevertheless stand for the proposition that probate nonclaim statutes are comprehensive statutory schemes.